Filed 8/4/21 P. v. Polson CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078158

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF32385)

 ANN MARIE POLSON,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Imperial County,
Marco Nunez, Judge. Affirmed.
         Cliff Gardner, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Steve
Oetting and Anthony Da Silva, Deputy Attorneys General, for Plaintiff and
Respondent.
      In 2014, Ann Marie Polson pleaded guilty to voluntary manslaughter

and admitted the use of a firearm (Pen. Code,1 §§ 192, subd. (a) and 12022.5)
as part of a plea agreement. The remaining charges and allegations were
dismissed. The court sentenced Polson to a determinate term of 21 years in
prison.
      In 2020, Polson filed a petition for resentencing pursuant to
section 1170.95. In her petition, Polson alleged she pleaded guilty to
manslaughter to avoid a conviction for murder under the felony murder rule
or the natural and probable consequences doctrine. The trial court appointed
counsel, received briefing, and then denied the petition on the grounds her
conviction for manslaughter rendered Polson ineligible for resentencing
under Senate Bill No. 1437.
      Polson filed a timely notice of appeal.
      In her appeal, Polson argues even though section 1170.95 relief is
specifically predicated on a conviction for first or second degree murder, we
should read the statute to impliedly include conviction for manslaughter
based on pleas entered to avoid a trial on improper theories of liability for
murder. She further argues to reject her contention would result in a denial
of equal protection. Polson acknowledges that all the opinions of the
appellate courts thus far have rejected all of her arguments. She contends
that all of those opinions were wrongly decided.
      As we will explain, we are satisfied the appellate decisions have
correctly rejected the arguments Polson is making now. We will follow the




1     All further statutory references are to the Penal Code.
                                        2
unanimous opinions of this court and the other courts that have analyzed the

issues.2
                                 DISCUSSION
      Polson makes two arguments in support of her contention her guilty
plea to voluntary manslaughter makes her eligible for resentencing under
Senate Bill No. 1437 and section 1170.95. She contends proper statutory
interpretation would lead to the conclusion the Legislature intended cases
such as hers would qualify for relief, even though the specific language of the
statute conditions relief on prior conviction for murder. She further argues
denial of her petition for relief would deprive her of equal protection.
      All the published opinions of the Courts of Appeal have soundly
rejected both arguments. (People v. Paige (2020) 51 Cal.App.5th 194, 203;
People v. Cervantes (2020) 44 Cal.App.5th 884, 887; People v. Turner (2020)
45 Cal.App.5th 428, 438 (Turner); People v. Harris (2021) 60 Cal.App.5th 557,
569-570, review granted Apr. 21, 2021, S267529; People v. Sanchez (2020) 48
Cal.App.5th 914, 916; People v. Flores (2020) 44 Cal.App.5th 985, 993.)
      In Turner, this court discussed the same arguments as are presented
here. Like the other courts that have addressed the issues, we squarely
rejected the arguments. We will not repeat the analysis we conducted in
Turner. Rather, for the reasons expressed by this court in Turner, we again
reject the contention that a plea of guilty to manslaughter in order to avoid a
murder trial qualifies the defendant for resentencing under section 1170.95.
On the record before us, Polson is not eligible for resentencing as a matter of
law, and the trial court properly denied her petition.




2    The facts of the offense are not material to the issue presented here.
We will omit the traditional statement of facts.
                                        3
                               DISPOSITION
      The order denying Polson’s petition for resentencing under
section 1170.95 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




GUERRERO, J.




                                     4